EXHIBIT 10.39


CONSULTING AGREEMENT




THIS AGREEMENT made as of the 21st day of June, 2007.




B E T W E E N:




RAYMOND D. PATTERSON


(hereinafter called “the Consultant”)


- and -


DOCUCOM IMAGING SOLUTIONS INC.


(hereinafter called the “Company”)


WHEREAS pursuant to a Share Purchase Agreement the (the “Share Purchase
Agreement”) entered into as of June 21, 2007 between BPO Management Services,
Inc.( the “Buyer”), the Company, the Consultant and certain other parties, the
Consultant and the other parties agreed to sell, and Buyer agreed to purchase,
all of the issued and outstanding shares in the capital of the Company;


AND WHEREAS it was a condition of the Share Purchase Agreement that the
Consultant and Company enter into this Agreement;


AND WHEREAS the Consultant has resigned as a full-time employee of the Company,
and the Company now wishes to engage the services of the Consultant on the terms
and conditions hereinafter contained in order to effect an orderly transition in
management of the Company and to obtain the Consultant’s assistance with the
operations of the business of the Company;


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants hereinafter contained, it is agreed by and between the parties hereto
as follows:


1.
Engagement The Company hereby engages the Consultant to provide consulting
services to the Company, and the Consultant hereby accepts such engagement and
agrees to provide such services to the Company, upon the terms and subject to
the conditions hereinafter contained.

 

--------------------------------------------------------------------------------


 
2.
Consulting Period The consulting engagement hereunder will commence on the date
hereof and will terminate on March 21, 2008 (the “Consulting Period”) unless
terminated earlier as hereinafter provided.

 
3.
Time and Attention During the first 3 months of the Consulting Period, the
Consultant will devote such time and attention to the business and affairs of
the Company as required to fulfill his duties and responsibilities described in
Part 1 of Schedule A hereto (which will be substantially the same amount of time
and attention as devoted by the Consultant up to the date hereof, unless Mr.
Brian Meyer, on behalf of the board of directors of the Company, advises the
Consultant that a lesser amount of time is required). During the remaining 6
months of the Consulting Period, the Consultant will be available to devote such
time and attention, to the business and affairs of the Company as required to
carry out his duties and responsibilities described in Part 2 of Schedule A, and
will, upon request by the Company from time to time, devote additional time to
the business and affairs of the Company. During the final 6 months of the
Consulting Period, the Consultant may accept other engagements, provided they do
not constitute any direct conflict of interest with the Company or affect the
performance of the Consultant’s consulting services for the Company.

 
4.
Duties and Responsibilities During the first 3 months of the Consulting Period,
the Consultant will continue to operate the business on a day to day basis in
the same manner as it was operated up to the date of closing under the Share
Purchase Agreement, except to the extent otherwise requested by Mr. Brian Meyer,
as the lead director of the Company (the “Lead Director”). In addition, during
the first 3 months of the Consulting Period, the Consultant will use his best
efforts to effect an orderly transition in management of the Company to the
person or persons designated by the Lead Director. During the Consulting Period,
the Consultant will use reasonable commercial efforts, and will take all action
reasonably requested by Lead Director, to preserve the business and goodwill of
the Company and its relationship with customers, suppliers and others having
business dealings with it and to integrate the business of the Company with
certain businesses and activities of the Buyer as may be directed from time to
time by the Lead Director. The Consultant’s specific duties shall include those
described in Schedule A attached hereto. Unless otherwise agreed by the parties
hereto, the Consultant shall perform his duties in the Company’s office in
Toronto, Ontario; however, the Consultant will travel on behalf of the Company
when required.

 
5.
Consulting Fees During the first 3 months of the Consulting Period, the Company
will pay to the Consultant each month consulting fees of $7,500, and during the
remaining 6 months of the Consulting Period will pay the Consultant $1,000 per
month, which will be paid bi-weekly, in arrears, by cheque or direct bank
deposit. In addition, if, during the last 6 months of the Consulting Period, the
Consultant is required to devote more than 4 days per month to the performance
of his duties hereunder, then the Company will pay the Consultant, in addition
to the monthly fee of $1,000 referred to above, a per diem fee of $500. The
Consultant shall be reimbursed for all travel and all proper business expenses
incurred by him in performing his duties hereunder, and the Consultant will
furnish adequate statements and vouchers in respect of such expenses.

 
2

--------------------------------------------------------------------------------



6.
Rights in Developments The Consultant hereby acknowledges and agrees that any
software, inventions, technologies, discoveries, developments, ideas, plans,
methodologies, procedures, designs, research data, trade secrets, confidential
information, records, know-how, drawings, notes, manuals, books and protocols,
documentation, business methods, techniques, and improvements to any of these
things (collectively, “Developments”) which the Consultant develops, prepares or
works on, either individually or on a team, in the course of providing
consulting services to the Company during the Consulting Period will belong
exclusively to the Company, and the Consultant hereby irrevocably sells, assigns
and transfers to the Company all title and interest thereto, including all
copyright and other intellectual property rights related thereto, and hereby
waives any moral rights which he may have therein. The Consultant further agrees
not to apply for any intellectual property rights for any such Developments
without the written permission of the Company, and he agrees not to oppose,
contest or seek to invalidate at any time any rights or registration of rights
by the Company in the Developments.

 
7.
Confidential Information The Consultant hereby acknowledges that prior to the
date hereof and during the Consulting Period, the Consultant has had and will
have access to and be entrusted with Confidential Information, the disclosure of
which to competitors of the Company or to the general public would be highly
detrimental to the Company. The Consultant further acknowledges and agrees that
the Confidential Information constitutes a proprietary right which the Company
is entitled to protect. Accordingly, the Consultant hereby agrees that, during
the Consulting Period and for10 years thereafter, he will keep secret and
confidential, and never disclose, directly or indirectly, any Confidential
Information to any person other than a director or officer of the Company or of
the Buyer. The Consultant further agrees that he will not use any of the
Confidential Information for any purposes whatsoever other than fulfilling his
duties and responsibilities hereunder and acting in the best interests of the
Company. At the termination of the Consulting Period, the Consultant agrees that
all records, documents, files and other materials containing or relating to
Confidential Information will be delivered by him to the proper officers of the
Company and he will not retain any copies thereof. The Consultant agrees that a
remedy for damages for breach of this section maybe inadequate and accordingly
the Company shall be entitled to temporary and permanent injunctive relief to
enforce the provisions of this section without the necessity of proving actual
damages. The Consultant acknowledges and agrees that the restrictions contained
in this section are reasonable and valid. In this Agreement, the term
“Confidential Information” means any confidential or proprietary information of
the Company and the Buyer whatsoever including, without limitation, information
relating to: business methods and systems; the terms of any contractual
relations with customers, suppliers, and other third parties; customer lists,
files, and information; business plans; marketing plans; financial statements
and information; employee information; intellection property or industrial
property; technical know how; computer programs and databases; inventions and
discoveries; information relating to internal practices and procedures; and any
other informations; the dissemination of which might prove detrimental to the
Company or the Buyer; provided however, “Confidential Information” shall not
include any information which: is generally available to the public through no
act or omission on the part of the Consultant; is rightfully received by the
Consultant from a third party without restriction on disclosure by that third
party and without a breach of any obligation in favour of Company or Buyer; or
has been disclosed pursuant to a requirement of a governmental agency or of law
provided that the Consultant has first given written notice of such required
disclosure to the Company and taken reasonable steps to assist the Company in
seeking to protect the confidentiality thereof.

 

3

--------------------------------------------------------------------------------



8.
Termination The Company will be entitled to terminate the Consultant’s
engagement by notice to the Consultant, without compensation to the Consultant,
in the event of (i) the breach by the Consultant of any of the provisions of
this Agreement, (ii) the death of the Consultant or the occurrence of such
disability as would prevent the Consultant from carrying out his duties
hereunder for 10 consecutive business days, or (iii) any act or omission as
would constitute “cause” for termination of employment under the common law of
the Province of Ontario. The Consultant will have the right to terminate his
engagement herewith at anytime after the first 3 months of the Consulting Period
by giving 90 days’ written notice to the Company. In the event of any such
termination, the Company will have no further obligation to pay the Consultant
any further consulting fee . Notwithstanding such termination, the Consultant’s
obligations under section 6 hereof which have arisen prior to the date of
termination and the Consultant’s obligations under section 7 hereof will
continue in full force and effect.

 
9.
Legal Advice The Consultant confirms having had the opportunity to obtain
independent legal advice regarding this Agreement and that he is signing this
Agreement freely and voluntarily, with full understanding of its contents.

 
10.
General Provisions The Consultant is and shall be deemed to be an independent
contractor, and not an employee of the Company. This Agreement shall be governed
by and construed in accordance with the laws of the Province of Ontario. The
waiver by the Company of any breach by the Consultant of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the Consultant. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. All dollar amounts referred to in this
Agreement refer to Canadian currency. This Agreement constitutes the entire
agreement of the parties with respect to subject matter hereof and supersedes
and replaces all prior agreements and understandings not expressly incorporated
herein.

 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have signed this Agreement effective as of
the date and year first written above.
 


SIGNED, SEALED AND DELIVERED                            )
in the presence
of                                                                )
)
) /s/ Raymond D. Patterson_____________
) RAYMOND D. PATTERSON


 
DOCUCOM IMAGING SOLUTIONS INC.
 
 
Per: /s/                                                                   

 
5

--------------------------------------------------------------------------------


 
SCHEDULE A
 
Services During First 3 Months of Consulting Period
 
All of the following services will be carried out in the same manner and to the
same extent and standards as provided prior to closing under the Share Purchase
Agreement, unless otherwise advised by the Lead Director from time to time.
 
·
Administration of day-to-day business and affairs of the Company

 
·
Management of finance and accounting and cost controls, and preparation of
financial analyses and reporting

 
·
Supervision of management of sales and marketing activities

 
·
Supervision of all human resources matters

 
·
Supervision of information technology systems

 
·
Meeting with any customers, as requested by the Lead Director or Company sales
managers from time to time, to affect an orderly transition to new management of
Company or deal with any customer issues

 
·
Meeting with all major suppliers and business partners in conjunction with Buyer
immediately following closing, and thereafter, as requested by the Lead
Director, from time to time

 
·
Meeting with the Company’s bank in conjunction with representatives of the Buyer
to effect an orderly transition in the Company’s banking relationship

 
·
Monitoring progress of the transition in management of the business and
recommending to the Lead Director from time to time any necessary or desirable
steps or actions to improve the effectiveness and efficiency of the transition
process

 
·
Assisting representatives of the Buyer in identifying synergies between the
business of the Company and other businesses of Buyer

 
·
Assisting representatives of the Buyer in integrating certain functions of the
Company with functions of the Buyer or its other business units, as determined
by the Buyer from time to time

 
·
Assisting in identifying cross-selling opportunities between the Company and
other businesses of the Buyer

 
·
Assisting in providing all Company information required by the Buyer from time
to time for financial, legal or regulatory purposes

 
6

--------------------------------------------------------------------------------



Services During the Last 6 Months of the Consulting Period
 
·
Meetings with major customers and suppliers to help complete the transition
process in an orderly manner

 
·
Assisting in providing all Company information required by the Buyer from time
to time for administrative, financial, legal or regulatory progress

 
·
Assisting with any of the specific services referred to in the first section of
this Schedule as may be requested by the Lead Director from time to time

 
7 

--------------------------------------------------------------------------------